Case 3:13-cv-00257-JAM Document 307-17 Filed 10/11/18 Page 1 of 12




                      EXHIBIT Q
                              Q
 Case 3:13-cv-00257-JAM Document 307-17 Filed 10/11/18 Page 2 of 12
                          Geoffrey Hausmann
                          December 2, 2014

                                                                      Page 1

                                  VOLUME I
                                  PAGES: 1-90
                                  EXHIBITS: 1-11

           UNITED STATES DISTRICT COURT
             DISTRICT OF CONNECTICUT

                             NO. 3:13-CV-00257-JAM

******************************
FREDERICK KLORCZYK, JR., as *
co-administrator of the      *
Estate of Christian R.       *
Klorczyk, ET AL.,            *
     Plaintiffs,             *
                             *
vs.                          *
                             *
SEARS, ROEBUCK & CO., ET AL.,*
     Defendants              *
******************************




       DEPOSITION OF GEOFFREY HAUSMANN
             Sleep Inn & Suites
             5 King Arthur Drive
            Niantic, Connecticut
   THURSDAY, DECEMBER 2, 2014, 10:29 A.M.




------- Linda Horne, CSR, RPR, LSR #482 -------
          STRATOS LEGAL SERVICES, LP
                4295 San Felipe
              Houston, TX 77027


                       Stratos Legal Services
                            800-971-1127
       Case 3:13-cv-00257-JAM Document 307-17 Filed 10/11/18 Page 3 of 12
                                    Geoffrey Hausmann
                                    December 2, 2014

                                                                            Page 20
 1   man.        I don't remember exactly what it said.
 2          Q.      So when you got the page, about two or
 3   three minutes later you arrive at 55 Westwood
 4   Drive, correct?
 5          A.      That's correct.
 6          Q.      Was anyone else there when you
 7   arrived?
 8          A.      I was first on scene.     The parents
 9   were there, who I found out to be the parents
10   later, I should say.
11          Q.      So when you first arrived, there was
12   no one except you and Mr. and Mrs. Klorczyk,
13   correct?
14          A.      That's correct.
15          Q.      And for how long would you say you
16   were there before the next person arrived?
17          A.      I don't know.     It wasn't long, but I
18   don't know.        My concentration was on the
19   patient, so I don't know how long the fire
20   trucks took to get there.           They were a little
21   bit farther from the scene than I was, but I
22   know it wasn't long.
23          Q.      Could it have been a couple of
24   minutes?
25          A.      At most, two minutes, but I don't even



                                Stratos Legal Services
                                     800-971-1127
       Case 3:13-cv-00257-JAM Document 307-17 Filed 10/11/18 Page 4 of 12
                                Geoffrey Hausmann
                                December 2, 2014

                                                                            Page 32
 1   garage total from when you run in to when you
 2   remove yourself to allow the other firefighters
 3   to do their work?
 4       A.     Maybe two minutes, at most.     It wasn't
 5   long.    It seemed like everything went very
 6   quickly.
 7       Q.     So during those two minutes, did you
 8   see the vehicle move at all in any direction?
 9       A.     The only place it went was up when the
10   firefighters put the wood blocks under to
11   support the car, and then they were able to get
12   the car up.
13       Q.     Before the firefighters arrived there,
14   did you see the car move at all?
15       A.     No.
16       Q.     So you're quite sure that Mr. Klorczyk
17   did not actually jack the car up; is that
18   correct?
19       A.     I know he was working on the jack.       He
20   did not get it -- I believe the jack was all
21   the way down, and he was trying to get it to
22   pump up.    But while I was under the car, it did
23   not happen.
24              I don't know if he continued or they
25   got something from the fire trucks to do that.



                             Stratos Legal Services
                                  800-971-1127
       Case 3:13-cv-00257-JAM Document 307-17 Filed 10/11/18 Page 5 of 12
                                Geoffrey Hausmann
                                December 2, 2014

                                                                            Page 33
 1   I don't know how the car got up.       I know it got
 2   up very quickly.
 3       Q.   It's possible that after you got out
 4   from under the vehicle that Mr. Klorczyk
 5   actually was successful in jacking the car up?
 6       A.   I don't know how the car got up.        So I
 7   don't know who got it up.      While I was there,
 8   the car wasn't moving yet.      I know he was
 9   working on it, but I don't know if that's how
10   it got up.
11            I mean, again, I remember the first
12   thing was the big wood blocks came in on both
13   sides of the car from the fire trucks.        That
14   was to support that.     Other than that, I don't
15   know what else happened.
16       Q.   Did you see any jack stands anywhere
17   in the garage?
18       A.   There was -- there was one -- a stand,
19   is that something's that not pumped up, it's
20   something you sit the car on?
21       Q.   Correct.
22       A.   There was something that was knocked
23   over on the side that the car was on.        I think
24   it was just -- it was leaning on the ground.
25       Q.   Where did you say you think you saw



                             Stratos Legal Services
                                  800-971-1127
       Case 3:13-cv-00257-JAM Document 307-17 Filed 10/11/18 Page 6 of 12
                                Geoffrey Hausmann
                                December 2, 2014

                                                                            Page 34
 1   that?
 2       A.   That would have been the front of the
 3   passenger's side, if I'm correct.       I'm doing
 4   this from memory.     I believe there was one on
 5   the ground.     I'm not positive.
 6       Q.   You think it was on the ground on the
 7   side of the vehicle that you were on?
 8       A.   Yes.     That's the passenger side.
 9       Q.   You're not sure?
10       A.   I'm not 100 percent positive.
11       Q.   Could it have been something else that
12   you saw leaning over?
13            MR. DONAT:     Objection to form.
14       A.   Again, I'm not -- I -- all I know is
15   the next day I talked to a mechanic friend of
16   mine, and he told me that he was wrong for not
17   having any secondary support to the car.
18            He said that he always teaches
19   everybody to have a tire or wood or something
20   like that under the car when you jack it up so
21   something like this wouldn't happen.
22            MR. DONAT:     Objection.    Move to strike
23   at the proper time.
24       Q.   You said you saw what may have been a
25   jack stand on the passenger side of the



                             Stratos Legal Services
                                  800-971-1127
       Case 3:13-cv-00257-JAM Document 307-17 Filed 10/11/18 Page 7 of 12
                                 Geoffrey Hausmann
                                 December 2, 2014

                                                                            Page 35
 1   vehicle, correct?
 2       A.     Correct.
 3       Q.     Did you see what its orientation was?
 4       A.     It was lying on the ground.
 5       Q.     Was it on its side?
 6       A.     Yes.
 7       Q.     How far from where you got down on
 8   your stomach was that object?
 9       A.     Maybe a foot or two.     It wasn't far.
10   I mean, again, you're talking about a very
11   small car.    So if you're going like that
12   (indicating) you touch the whole car.        So I
13   don't know.       It was towards the front of the
14   car, if I remember correctly.
15       Q.     You get down on your stomach, correct?
16       A.     Yes.
17       Q.     You reach out with your left arm,
18   correct?
19       A.     No, it probably was the right arm.
20   I'm facing toward the back.
21       Q.     You're facing towards the exit of the
22   garage?
23       A.     Yes.
24       Q.     And you reach out with your arm to
25   feel the pulse, correct?



                               Stratos Legal Services
                                    800-971-1127
       Case 3:13-cv-00257-JAM Document 307-17 Filed 10/11/18 Page 8 of 12
                                    Geoffrey Hausmann
                                    December 2, 2014

                                                                            Page 48
 1          Q.      So you said that --
 2          A.      This is all stuff from the
 3   firefighters.
 4          Q.      You're pointing to the wooden blocks?
 5          A.      Yes.
 6          Q.      Could you just take this blue marker
 7   and draw an arrow alongside of the car where
 8   you walked?
 9          A.      I'm right here.
10          Q.      Could you draw a longer line?
11          A.      (Witness complies.)
12          Q.      Thank you.
13                  MR. DONAT:    Can you identify what it
14   is, for the record?
15                  MR. ZAKRZEWSKI:     Yes, the witness has
16   drawn an arrow pointing to the passenger side
17   of the vehicle, and he's written the word "me"
18   at the bottom of the arrow.
19                  MR. DONAT:    Thank you.
20          Q.      So you testified that Mr. Klorczyk was
21   on the opposite side of the car, correct?
22          A.      Yeah, he was.     When I was here, he was
23   at the front left corner of the car.           I didn't
24   know it was a BMW.          I just knew it was a small
25   car.        I didn't know what kind of car it was.



                                  Stratos Legal Services
                                       800-971-1127
       Case 3:13-cv-00257-JAM Document 307-17 Filed 10/11/18 Page 9 of 12
                                 Geoffrey Hausmann
                                 December 2, 2014

                                                                            Page 49
 1          Q.   And when you said you saw a jack stand
 2   somewhere nearby yourself?
 3          A.   It would have been up --
 4          Q.   How about you draw a little plus sign
 5   or the letter J?
 6          A.   Right in -- somewhere around this
 7   area.
 8          Q.   Okay.
 9          A.   I'm not positive but it was in that
10   general area.       I don't know if it was under the
11   car.
12               MR. DONAT:    Can I see that?   Thank
13   you.
14          Q.   I'm showing you a photograph that's
15   been marked as Exhibit 5.       Do you recognize
16   what's depicted in that photograph?
17          A.   It's a car up on the jack.
18          Q.   Did you see the vehicle in that
19   condition on the day of the incident?
20          A.   No.
21          Q.   When you say that when you first
22   walked into the garage you believe Mr. Klorczyk
23   was trying to manipulate something, do you see
24   in this photograph the object that you thought
25   he was trying to manipulate?



                               Stratos Legal Services
                                    800-971-1127
      Case 3:13-cv-00257-JAM Document 307-17 Filed 10/11/18 Page 10 of 12
                                 Geoffrey Hausmann
                                 December 2, 2014

                                                                            Page 50
 1       A.     I assume it was the jack because I
 2   remember it had a long handle.          I don't know if
 3   that was this or what it was, but I'm assuming
 4   that.    I don't know.
 5       Q.     Can you circle the object that you
 6   think he was trying to manipulate?
 7       A.     (Witness complies.)
 8       Q.     Thank you.
 9       A.     I guess.     I'm not positive.
10       Q.     So you see this jack stand here --
11       A.     Yes.
12       Q.     -- on the left side of the photograph.
13   Do you have any idea how this jack stand came
14   to be situated under the vehicle this way?
15       A.     No.
16              MR. DONAT:     Objection.
17       A.     I don't remember seeing that.        I can
18   remember I'm on the opposite side of the car.
19   I have a body that's between.          I never saw
20   anything on the side of the car.          I was on the
21   opposite side of the car completely.
22       Q.     This seems to depict the passenger
23   side of the vehicle?
24       A.     It does.
25              MR. DONAT:     Objection to form.



                               Stratos Legal Services
                                    800-971-1127
      Case 3:13-cv-00257-JAM Document 307-17 Filed 10/11/18 Page 11 of 12




                                                                     7
                                                                     F¿             J


                                                                                   )




                                                                                   o-t
                                                                                   rt
                                                                                   4
                                                                            *':.

@t'
                        Case 3:13-cv-00257-JAM Document 307-17 Filed 10/11/18 Page 12 of 12




u +-
            t,m
              EXHIBIT




I           -r-x
     2r'7
             fr.L
            " 'fE
     4
                ¡
"t



                                                                                KLORCZYK000088
                                                                                KLORCZYK000088
